*590OPINION
Per cljRiam: :
The plaintiff, a Lieutenant Colonel, United States Army, made claim for, and in this proceeding seeks to recover, the statutory rental and subsistence allowance for an officer of his rank and length of service, with a dependent, for the period from September 16,1940, to December 6,1941, inclusive. It is agreed that this statutory allowance is $1,336.87. The facts established by the proof show that *591plaintiff’s mother was dependent upon him for.her chief support. Her reasonable and necessary living expenses were at least $155 a month and plaintiff contributed $109 a. month for his mother’s support; He is therefore entitled to recover the amount claimed under the provisions of Sections 4, 5, and 6 of the Act of June 10, 1922, as amended by Section 2 of the Act of May 31, 1924 (43 Stat. 250).
Judgment for $1,336.87 is accordingly entered in favor of plaintiff. It is so ordered.